Exhibit 10.1



 

DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT

This Director and Officer Indemnification Agreement, dated as of August ___,
2005 (this "Agreement"), is made by and between Quicksilver Resources Inc., a
Delaware corporation (the "Company"), and _______________________
("Indemnitee").

RECITALS

:



A. Section 141 of the Delaware General Corporation Law provides that the
business and affairs of a corporation shall be managed by or under the direction
of its board of directors.

B. Pursuant to Sections 141 and 142 of the Delaware General Corporation Law,
significant authority with respect to the management of the Company has been
delegated to the officers of the Company.

C. By virtue of the managerial prerogatives vested in the directors and officers
of a Delaware corporation, directors and officers act as fiduciaries of the
corporation and its stockholders.

D. Thus, it is critically important to the Company and its stockholders that the
Company be able to attract and retain the most capable persons reasonably
available to serve as directors and officers of the Company.

E. In recognition of the need for corporations to be able to induce capable and
responsible persons to accept positions in corporate management, Delaware law
authorizes (and in some instances requires) corporations to indemnify their
directors and officers, and further authorizes corporations to purchase and
maintain insurance for the benefit of their directors and officers.

F. The Delaware courts have recognized that indemnification by a corporation
serves the dual policies of (1) allowing corporate officials to resist
unjustified lawsuits, secure in the knowledge that, if vindicated, the
corporation will bear the expense of litigation and (2) encouraging capable
women and men to serve as corporate directors and officers, secure in the
knowledge that the corporation will absorb the costs of defending their honesty
and integrity.

G. The number of lawsuits challenging the judgment and actions of directors and
officers of Delaware corporations, the costs of defending those lawsuits, and
the threat to directors' and officers' personal assets have all materially
increased over the past several years, chilling the willingness of capable women
and men to undertake the responsibilities imposed on corporate directors and
officers.

H. Recent federal legislation and rules adopted by the Securities and Exchange
Commission and the national securities exchanges have imposed additional
disclosure and corporate governance obligations on directors and officers of
public companies and have exposed such directors and officers to new and
substantially broadened civil liabilities.

I. These legislative and regulatory initiatives have also exposed directors and
officers of public companies to a significantly greater risk of criminal
proceedings, with attendant defense costs and potential criminal fines and
penalties.

J. Under Delaware law, a director's or officer's right to be reimbursed for the
costs of defense of criminal actions, whether such claims are asserted under
state or federal law, does not depend upon the merits of the claims asserted
against the director or officer and is separate and distinct from any right to
indemnification the director or officer may be able to establish, and
indemnification of the director or officer against criminal fines and penalties
is permitted if the director or officer satisfies the applicable standard of
conduct.

K. Indemnitee is a director or officer of the Company and his/her willingness to
serve in such capacity is predicated, in substantial part, upon the Company's
willingness to indemnify him/her in accordance with the principles reflected
above, to the fullest extent permitted by the laws of the State of Delaware, and
upon the other undertakings set forth in this Agreement.

L. Therefore, in recognition of the need to provide Indemnitee with substantial
protection against personal liability, in order to procure Indemnitee's
continued service as a director or officer of the Company and to enhance
Indemnitee's ability to serve the Company in an effective manner, and in order
to provide such protection pursuant to express contract rights (intended to be
enforceable irrespective of, among other things, any amendment to the Company's
certificate of incorporation or bylaws (collectively, the "Constituent
Documents"), any change in the composition of the Company's Board of Directors
(the "Board") or any change-in-control or business combination transaction
relating to the Company), the Company wishes to provide in this Agreement for
the indemnification of and the advancement of Expenses (as defined in Section
1(e)) to Indemnitee as set forth in this Agreement and for the continued
coverage of Indemnitee under the Company's directors' and officers' liability
insurance policies.

M. In light of the considerations referred to in the preceding recitals, it is
the Company's intention and desire that the provisions of this Agreement be
construed liberally, subject to their express terms, to maximize the protections
to be provided to Indemnitee hereunder.

AGREEMENT

:



NOW, THEREFORE, the parties hereby agree as follows:

Certain Definitions.
In addition to terms defined elsewhere herein, the following terms have the
following meanings when used in this Agreement with initial capital letters:
"Change in Control"
means the occurrence after the date of this Agreement of any of the following
events:
 i.   any individual, entity or group (within the meaning of Section 13(d)(3) or
      14(d)(2) of the Securities Exchange Act of 1934 ("Exchange Act")) is or
      becomes the beneficial owner (within the meaning of Rule 13d-3 promulgated
      under the Exchange Act) of 50% or more of the combined voting power of the
      then-outstanding Voting Stock of the Company; provided, however, that the
      following acquisitions shall not constitute a Change in Control: (A) any
      acquisition of Voting Stock of the Company directly from the Company that
      is approved by a majority of the Incumbent Directors; (B) any acquisition
      of Voting Stock of the Company by the Company or any Subsidiary of the
      Company; (C) any acquisition of Voting Stock of the Company by the trustee
      or other fiduciary holding securities under any employee benefit plan (or
      related trust) sponsored or maintained by the Company or any Subsidiary of
      the Company; and (D) any acquisition of Voting Stock of the Company by
      Mercury Exploration Company, Quicksilver Energy, L.P., The Discovery Fund,
      Pennsylvania Avenue Limited Partnership, Pennsylvania Management Company,
      the estate of Frank Darden, Lucy Darden, Anne Darden Self, Glenn Darden or
      Thomas Darden, or their respective successors, assigns, designees, heirs,
      beneficiaries, trusts, estates or controlled affiliates;
 ii.  a majority of the Board ceases to be comprised of Incumbent Directors; or
 iii. the consummation of a reorganization, merger or consolidation or sale or
      other disposition of all or substantially all of the consolidated assets
      of the Company (each, a "Business Combination Transaction") immediately
      after which the Voting Stock of the Company outstanding immediately prior
      to such Business Combination Transaction does not continue to represent
      (either by remaining outstanding or by being converted into Voting Stock
      of the entity surviving, resulting from, or succeeding to all or
      substantially all of the Company's consolidated assets as a result of,
      such Business Combination Transaction or any parent of such entity) at
      least 50% of the combined voting power of the then-outstanding shares of
      Voting Stock of the entity surviving, resulting from, or succeeding to all
      or substantially all of the Company's consolidated assets as a result of,
      such Business Combination Transaction or any parent of any such entity
      (including, without limitation, an entity which as a result of such
      transaction owns the Company or all or substantially all of the Company's
      assets either directly or through one or more subsidiaries).
 iv.  For purposes of this Agreement, (A) "Incumbent Directors" means the
      individuals who, as of the date hereof, are directors of the Company
      ("Directors") and any individual becoming a Director subsequent to the
      date hereof whose election, nomination for election by the Company's
      stockholders, or appointment, was approved by a vote of a majority of the
      then Incumbent Directors (either by a specific vote or by approval of the
      proxy statement of the Company in which such person is named as a nominee
      for director, without objection to such nomination), (B) "Subsidiary"
      means a corporation, partnership, limited liability company or other
      entity in which the Company owns directly or indirectly more than 50% of
      the outstanding shares of voting stock or other voting interest and (C)
      "Voting Stock" means securities entitled to vote generally in the election
      of Directors.

"Claim"
means (i) any threatened, asserted, pending or completed claim, demand, action,
suit or proceeding, whether civil, criminal, administrative, arbitrative,
investigative or other, and whether made pursuant to federal, state or other
law; and (ii) any threatened, pending or completed inquiry or investigation,
whether made, instituted or conducted by the Company or any other person,
including without limitation any federal, state or other governmental entity,
that Indemnitee determines might lead to the institution of any such claim,
demand, action, suit or proceeding.
"Controlled Affiliate"
means any corporation, limited liability company, partnership, joint venture,
trust or other entity or enterprise, whether or not for profit, that is directly
or indirectly controlled by the Company. For purposes of this definition,
"control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of an entity or enterprise,
whether through the ownership of voting securities, through other voting rights,
by contract or otherwise;
provided
that direct or indirect beneficial ownership of capital stock or other interests
in an entity or enterprise entitling the holder to cast 20% or more of the total
number of votes generally entitled to be cast in the election of directors (or
persons performing comparable functions) of such entity or enterprise shall be
deemed to constitute control for purposes of this definition.
"Disinterested Director"
means a director of the Company who is not and was not a party to the Claim in
respect of which indemnification is sought by Indemnitee.
"Expenses"
means attorneys' and experts' fees and expenses and all other costs and expenses
paid or payable in connection with investigating, defending, being a witness in
or participating in (including on appeal), or preparing to investigate, defend,
be a witness in or participate in (including on appeal), any Claim.
"Indemnifiable Claim"
means any Claim based upon, arising out of or resulting from (i) any actual,
alleged or suspected act or failure to act by Indemnitee in his or her capacity
as a director, officer, employee or agent of the Company or as a director,
officer, employee, member, manager, trustee or agent of any other corporation,
limited liability company, partnership, joint venture, trust or other entity or
enterprise, whether or not for profit, as to which Indemnitee is or was serving
at the request of the Company as a director, officer, employee, member, manager,
trustee or agent, (ii) any actual, alleged or suspected act or failure to act by
Indemnitee in respect of any business, transaction, communication, filing,
disclosure or other activity of the Company or any other entity or enterprise
referred to in clause (i) of this sentence, or (iii) Indemnitee's status as a
current or former director, officer, employee or agent of the Company or as a
current or former director, officer, employee, member, manager, trustee or agent
of the Company or any other entity or enterprise referred to in clause (i) of
this sentence or any actual, alleged or suspected act or failure to act by
Indemnitee in connection with any obligation or restriction imposed upon
Indemnitee by reason of such status. In addition to any service at the actual
request of the Company, for purposes of this Agreement, Indemnitee shall be
deemed to be serving or to have served at the request of the Company as a
director, officer, employee, member, manager, trustee or agent of another entity
or enterprise if Indemnitee is or was serving as a director, officer, employee,
member, manager, trustee or agent of such entity or enterprise and (i) such
entity or enterprise is or at the time of such service was a Controlled
Affiliate, (ii) such entity or enterprise is or at the time of such service was
an employee benefit plan (or related trust) sponsored or maintained by the
Company or a Controlled Affiliate, or (iii) the Company or a Controlled
Affiliate directly or indirectly caused or authorized Indemnitee to be
nominated, elected, appointed, designated, employed, engaged or selected to
serve in such capacity.
"Indemnifiable Losses"
means any and all Losses relating to, arising out of or resulting from any
Indemnifiable Claim.
"Independent Counsel"
means a law firm, or a member of a law firm, that is experienced in matters of
corporation law and neither presently is, nor in the past five years has been,
retained to represent: (i) the Company (or any Subsidiary) or Indemnitee in any
matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other named (or, as to a
threatened matter, reasonably likely to be named) party to the Indemnifiable
Claim giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term "Independent Counsel" shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee's rights under this Agreement.
"Losses"
means any and all Expenses, damages, losses, liabilities, judgments, fines,
penalties (whether civil, criminal or other) and amounts paid in settlement,
including without limitation all interest, assessments and other charges paid or
payable in connection with or in respect of any of the foregoing.

Indemnification Obligation.
Subject to Section 7, the Company shall indemnify, defend and hold harmless
Indemnitee, to the fullest extent permitted or required by the laws of the State
of Delaware in effect on the date hereof or as such laws may from time to time
hereafter be amended to increase the scope of such permitted indemnification,
against any and all Indemnifiable Claims and Indemnifiable Losses;
provided
,
however
, that, except as provided in Sections 4 and 20, Indemnitee shall not be
entitled to indemnification pursuant to this Agreement in connection with any
Claim initiated by Indemnitee against the Company or any director or officer of
the Company unless the Company has joined in or consented to the initiation of
such Claim.
Advancement of Expenses.
Indemnitee shall have the right to advancement by the Company prior to the final
disposition of any Indemnifiable Claim of any and all Expenses relating to,
arising out of or resulting from any Indemnifiable Claim paid or incurred by
Indemnitee or which Indemnitee determines are reasonably likely to be paid or
incurred by Indemnitee. Indemnitee's right to such advancement is not subject to
the satisfaction of any standard of conduct. Without limiting the generality or
effect of the foregoing, within five business days after any request by
Indemnitee, the Company shall, in accordance with such request (but without
duplication), (a) pay such Expenses on behalf of Indemnitee, (b) advance to
Indemnitee funds in an amount sufficient to pay such Expenses, or (c) reimburse
Indemnitee for such Expenses;
provided
that Indemnitee shall repay, without interest any amounts actually advanced to
Indemnitee that, at the final disposition of the Indemnifiable Claim to which
the advance related, were in excess of amounts paid or payable by Indemnitee in
respect of Expenses relating to, arising out of or resulting from such
Indemnifiable Claim. In connection with any such payment, advancement or
reimbursement, Indemnitee shall execute and deliver to the Company an
undertaking, which need not be secured and shall be accepted without reference
to Indemnitee's ability to repay the Expenses, by or on behalf of Indemnitee, to
repay any amounts paid, advanced or reimbursed by the Company in respect of
Expenses relating to, arising out of or resulting from any Indemnifiable Claim
in respect of which it shall have been determined, following the final
disposition of such Indemnifiable Claim and in accordance with Section 7, that
Indemnitee is not entitled to indemnification hereunder.
Indemnification for Additional Expenses.
Without limiting the generality or effect of the foregoing, the Company shall
indemnify and hold harmless Indemnitee against and, if requested by Indemnitee,
shall reimburse Indemnitee for, or advance to Indemnitee, within five business
days of such request, any and all Expenses paid or incurred by Indemnitee or
which Indemnitee determines are reasonably likely to be paid or incurred by
Indemnitee in connection with any Claim made, instituted or conducted by
Indemnitee for (a) indemnification or reimbursement or advance payment of
Expenses by the Company under any provision of this Agreement, or under any
other agreement or provision of the Constituent Documents now or hereafter in
effect relating to Indemnifiable Claims, and/or (b) recovery under any
directors' and officers' liability insurance policies maintained by the Company,
regardless in each case of whether Indemnitee ultimately is determined to be
entitled to such indemnification, reimbursement, advance or insurance recovery,
as the case may be;
provided
,
however
, that Indemnitee shall return, without interest, any such advance of Expenses
(or portion thereof) which remains unspent at the final disposition of the Claim
to which the advance related.
Partial Indemnity.
If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of any Indemnifiable Loss,
but not for all of the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion thereof to which Indemnitee is entitled.
Procedure for Notification
. To obtain indemnification under this Agreement in respect of an Indemnifiable
Claim or Indemnifiable Loss, Indemnitee shall submit to the Company a written
request therefor, including a brief description (based upon information then
available to Indemnitee) of such Indemnifiable Claim or Indemnifiable Loss. If,
at the time of the receipt of such request, the Company has directors' and
officers' liability insurance in effect under which coverage for such
Indemnifiable Claim or Indemnifiable Loss is potentially available, the Company
shall give prompt written notice of such Indemnifiable Claim or Indemnifiable
Loss to the applicable insurers in accordance with the procedures set forth in
the applicable policies. The Company shall provide to Indemnitee a copy of such
notice delivered to the applicable insurers, and copies of all subsequent
correspondence between the Company and such insurers regarding the Indemnifiable
Claim or Indemnifiable Loss, in each case substantially concurrently with the
delivery or receipt thereof by the Company. The failure by Indemnitee to timely
notify the Company of any Indemnifiable Claim or Indemnifiable Loss shall not
relieve the Company from any liability hereunder unless, and only to the extent
that, the Company did not otherwise learn of such Indemnifiable Claim or
Indemnifiable Loss and such failure results in forfeiture by the Company of
substantial defenses, rights or insurance coverage.
Determination of Right to Indemnification
.
 a. To the extent that Indemnitee shall have been successful on the merits or
    otherwise in defense of any Indemnifiable Claim or any portion thereof or in
    defense of any issue or matter therein, including without limitation
    dismissal without prejudice, Indemnitee shall be indemnified against all
    Indemnifiable Losses relating to, arising out of or resulting from such
    Indemnifiable Claim in accordance with Section 2 and no Standard of Conduct
    Determination (as defined in Section 7(b)) shall be required.
 b. To the extent that the provisions of Section 7(a) are inapplicable to an
    Indemnifiable Claim that shall have been finally disposed of, any
    determination of whether Indemnitee has satisfied any applicable standard of
    conduct under Delaware law that is a legally required condition precedent to
    indemnification of Indemnitee hereunder against Indemnifiable Losses
    relating to, arising out of or resulting from such Indemnifiable Claim (a
    "Standard of Conduct Determination") shall be made as follows: (i) if a
    Change in Control shall not have occurred, or if a Change in Control shall
    have occurred but Indemnitee shall have requested that the Standard of
    Conduct Determination be made pursuant to this clause (i), (A) by a majority
    vote of the Disinterested Directors, even if less than a quorum of the
    Board, (B) if such Disinterested Directors so direct, by a majority vote of
    a committee of Disinterested Directors designated by a majority vote of all
    Disinterested Directors, or (C) if there are no such Disinterested
    Directors, by Independent Counsel in a written opinion addressed to the
    Board, a copy of which shall be delivered to Indemnitee; and (ii) if a
    Change in Control shall have occurred and Indemnitee shall not have
    requested that the Standard of Conduct Determination be made pursuant to
    clause (i), by Independent Counsel in a written opinion addressed to the
    Board, a copy of which shall be delivered to Indemnitee. Indemnitee will
    cooperate with the person or persons making such Standard of Conduct
    Determination, including providing to such person or persons, upon
    reasonable advance request, any documentation or information which is not
    privileged or otherwise protected from disclosure and which is reasonably
    available to Indemnitee and reasonably necessary to such determination. The
    Company shall indemnify and hold harmless Indemnitee against and, if
    requested by Indemnitee, shall reimburse Indemnitee for, or advance to
    Indemnitee, within five business days of such request, any and all costs and
    expenses (including attorneys' and experts' fees and expenses) incurred by
    Indemnitee in so cooperating with the person or persons making such Standard
    of Conduct Determination.
 c. The Company shall use its reasonable best efforts to cause any Standard of
    Conduct Determination required under Section 7(b) to be made as promptly as
    practicable. If (i) the person or persons empowered or selected under
    Section 7 to make the Standard of Conduct Determination shall not have made
    a determination within 30 days after the later of (A) receipt by the Company
    of written notice from Indemnitee advising the Company of the final
    disposition of the applicable Indemnifiable Claim (the date of such receipt
    being the "Notification Date") and (B) the selection of an Independent
    Counsel, if such determination is to be made by Independent Counsel, that is
    permitted under the provisions of Section 7(e) to make such determination
    and (ii) Indemnitee shall have fulfilled his/her obligations set forth in
    the second sentence of Section 7(b), then Indemnitee shall be deemed to have
    satisfied the applicable standard of conduct; provided that such 30-day
    period may be extended for a reasonable time, not to exceed an additional
    30 days, if the person or persons making such determination in good faith
    requires such additional time for the obtaining or evaluation or
    documentation and/or information relating thereto.
 d. If (i) Indemnitee shall be entitled to indemnification hereunder against any
    Indemnifiable Losses pursuant to Section 7(a), (ii) no determination of
    whether Indemnitee has satisfied any applicable standard of conduct under
    Delaware law is a legally required condition precedent to indemnification of
    Indemnitee hereunder against any Indemnifiable Losses, or (iii) Indemnitee
    has been determined or deemed pursuant to Section 7(b) or (c) to have
    satisfied any applicable standard of conduct under Delaware law which is a
    legally required condition precedent to indemnification of Indemnitee
    hereunder against any Indemnifiable Losses, then the Company shall pay to
    Indemnitee, within five business days after the later of (x) the
    Notification Date in respect of the Indemnifiable Claim or portion thereof
    to which such Indemnifiable Losses are related, out of which such
    Indemnifiable Losses arose or from which such Indemnifiable Losses resulted
    and (y) the earliest date on which the applicable criterion specified in
    clause (i), (ii) or (iii) above shall have been satisfied, an amount equal
    to the amount of such Indemnifiable Losses.
 e. If a Standard of Conduct Determination is to be made by Independent Counsel
    pursuant to Section 7(b)(i), the Independent Counsel shall be selected by
    the Board of Directors, and the Company shall give written notice to
    Indemnitee advising him or her of the identity of the Independent Counsel so
    selected. If a Standard of Conduct Determination is to be made by
    Independent Counsel pursuant to Section 7(b)(ii), the Independent Counsel
    shall be selected by Indemnitee, and Indemnitee shall give written notice to
    the Company advising it of the identity of the Independent Counsel so
    selected. In either case, Indemnitee or the Company, as applicable, may,
    within five business days after receiving written notice of selection from
    the other, deliver to the other a written objection to such selection;
    provided, however, that such objection may be asserted only on the ground
    that the Independent Counsel so selected does not satisfy the criteria set
    forth in the definition of "Independent Counsel" in Section 1(h), and the
    objection shall set forth with particularity the factual basis of such
    assertion. Absent a proper and timely objection, the person or firm so
    selected shall act as Independent Counsel. If such written objection is
    properly and timely made and substantiated, (i) the Independent Counsel so
    selected may not serve as Independent Counsel unless and until such
    objection is withdrawn or a court has determined that such objection is
    without merit and (ii) the non-objecting party may, at its option, select an
    alternative Independent Counsel and give written notice to the other party
    advising such other party of the identity of the alternative Independent
    Counsel so selected, in which case the provisions of the two immediately
    preceding sentences and clause (i) of this sentence shall apply to such
    subsequent selection and notice. If applicable, the provisions of
    clause (ii) of the immediately preceding sentence shall apply to successive
    alternative selections. If no Independent Counsel that is permitted under
    the foregoing provisions of this Section 7(e) to make the Standard of
    Conduct Determination shall have been selected within 30 days after the
    Company gives its initial notice pursuant to the first sentence of this
    Section 7(e) or Indemnitee gives its initial notice pursuant to the second
    sentence of this Section 7(e), as the case may be, either the Company or
    Indemnitee may petition the Court of Chancery of the State of Delaware for
    resolution of any objection which shall have been made by the Company or
    Indemnitee to the other's selection of Independent Counsel and/or for the
    appointment as Independent Counsel of a person or firm selected by the Court
    or by such other person as the Court shall designate, and the person or firm
    with respect to whom all objections are so resolved or the person or firm so
    appointed will act as Independent Counsel. In all events, the Company shall
    pay all of the reasonable fees and expenses of the Independent Counsel
    incurred in connection with the Independent Counsel's determination pursuant
    to Section 7(b).

Presumption of Entitlement.
In making any Standard of Conduct Determination, the person or persons making
such determination shall presume that Indemnitee has satisfied the applicable
standard of conduct, and the Company may overcome such presumption only by its
adducing clear and convincing evidence to the contrary. Any Standard of Conduct
Determination that is adverse to Indemnitee may be challenged by Indemnitee in
the Court of Chancery of the State of Delaware. No determination by the Company
(including by its directors or any Independent Counsel) that Indemnitee has not
satisfied any applicable standard of conduct shall be a defense to any Claim by
Indemnitee for indemnification or reimbursement or advance payment of Expenses
by the Company hereunder or create a presumption that Indemnitee has not met any
applicable standard of conduct.
No Other Presumption.
For purposes of this Agreement, the termination of any Claim by judgment, order,
settlement (whether with or without court approval) or conviction, or upon a
plea of
nolo contendere
or its equivalent, will not create a presumption that Indemnitee did not meet
any applicable standard of conduct or that indemnification hereunder is
otherwise not permitted.
Non-Exclusivity.
The rights of Indemnitee hereunder will be in addition to any other rights
Indemnitee may have under the Constituent Documents, or the substantive laws of
the Company's jurisdiction of incorporation, any other contract or otherwise
(collectively,
"Other Indemnity Provisions"
);
provided
,
however
, that (a) to the extent that Indemnitee otherwise would have any greater right
to indemnification under any Other Indemnity Provision, Indemnitee will be
deemed to have such greater right hereunder and (b) to the extent that any
change is made to any Other Indemnity Provision which permits any greater right
to indemnification than that provided under this Agreement as of the date
hereof, Indemnitee will be deemed to have such greater right hereunder. The
Company will not adopt any amendment to any of the Constituent Documents the
effect of which would be to deny, diminish or encumber Indemnitee's right to
indemnification under this Agreement or any Other Indemnity Provision.
Liability Insurance and Funding.
For the duration of Indemnitee's service as a director and/or officer of the
Company, and thereafter for so long as Indemnitee shall be subject to any
pending or possible Indemnifiable Claim, the Company shall use commercially
reasonable efforts (taking into account the scope and amount of coverage
available relative to the cost thereof) to cause to be maintained in effect
policies of directors' and officers' liability insurance providing coverage for
directors and/or officers of the Company that is at least substantially
comparable in scope and amount to that provided by the Company's current
policies of directors' and officers' liability insurance. The Company shall
provide Indemnitee with a copy of all directors' and officers' liability
insurance applications, binders, policies, declarations, endorsements and other
related materials, and shall provide Indemnitee with a reasonable opportunity to
review and comment on the same. Without limiting the generality or effect of the
two immediately preceding sentences, the Company shall not discontinue or
significantly reduce the scope or amount of coverage from one policy period to
the next (i)  without the prior approval thereof by a majority vote of the
Incumbent Directors, even if less than a quorum, or (ii) if at the time that any
such discontinuation or significant reduction in the scope or amount of coverage
is proposed there are no Incumbent Directors, without the prior written consent
of Indemnitee (which consent shall not be unreasonably withheld or delayed). In
all policies of directors' and officers' liability insurance obtained by the
Company, Indemnitee shall be named as an insured in such a manner as to provide
Indemnitee the same rights and benefits, subject to the same limitations, as are
accorded to the Company's directors and officers most favorably insured by such
policy. The Company may, but shall not be required to, create a trust fund,
grant a security interest or use other means, including without limitation a
letter of credit, to ensure the payment of such amounts as may be necessary to
satisfy its obligations to indemnify and advance expenses pursuant to this
Agreement.
Subrogation.
In the event of payment under this Agreement, the Company shall be subrogated to
the extent of such payment to all of the related rights of recovery of
Indemnitee against other persons or entities (other than Indemnitee's
successors), including any entity or enterprise referred to in clause (i) of the
definition of "Indemnifiable Claim" in Section 1(f). Indemnitee shall execute
all papers reasonably required to evidence such rights (all of Indemnitee's
reasonable Expenses, including attorneys' fees and charges, related thereto to
be reimbursed by or, at the option of Indemnitee, advanced by the Company).
No Duplication of Payments.
The Company shall not be liable under this Agreement to make any payment to
Indemnitee in respect of any Indemnifiable Losses to the extent Indemnitee has
otherwise actually received payment (net of Expenses incurred in connection
therewith) under any insurance policy, the Constituent Documents and Other
Indemnity Provisions or otherwise (including from any entity or enterprise
referred to in clause (i) of the definition of "Indemnifiable Claim" in
Section 1(f)) in respect of such Indemnifiable Losses otherwise indemnifiable
hereunder.
Defense of Claims.
The Company shall be entitled to participate in the defense of any Indemnifiable
Claim or to assume the defense thereof, with counsel reasonably satisfactory to
Indemnitee;
provided
that if Indemnitee believes, after consultation with counsel selected by
Indemnitee, that (a) the use of counsel chosen by the Company to represent
Indemnitee would present such counsel with an actual or potential conflict,
(b) the named parties in any such Indemnifiable Claim (including any impleaded
parties) include both the Company and Indemnitee and Indemnitee shall conclude
that there may be one or more legal defenses available to him or her that are
different from or in addition to those available to the Company, or (c) any such
representation by such counsel would be precluded under the applicable standards
of professional conduct then prevailing, then Indemnitee shall be entitled to
retain separate counsel (but not more than one law firm plus, if applicable,
local counsel in respect of any particular Indemnifiable Claim) at the Company's
expense. The Company shall not be liable to Indemnitee under this Agreement for
any amounts paid in settlement of any threatened or pending Indemnifiable Claim
effected without the Company's prior written consent. The Company shall not,
without the prior written consent of Indemnitee, effect any settlement of any
threatened or pending Indemnifiable Claim to which Indemnitee is, or could have
been, a party unless such settlement solely involves the payment of money and
includes a complete and unconditional release of Indemnitee from all liability
on any claims that are the subject matter of such Indemnifiable Claim. Neither
the Company nor Indemnitee shall unreasonably withhold its consent to any
proposed settlement;
provided
that Indemnitee may withhold consent to any settlement that does not provide a
complete and unconditional release of Indemnitee.
Successors and Binding Agreement.
The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to Indemnitee and his or her counsel, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. This Agreement shall be binding upon and inure to the benefit of the
Company and any successor to the Company, including without limitation any
person acquiring directly or indirectly all or substantially all of the business
or assets of the Company whether by purchase, merger, consolidation,
reorganization or otherwise (and such successor will thereafter be deemed the
"Company" for purposes of this Agreement), but shall not otherwise be assignable
or delegatable by the Company.
 a. This Agreement shall inure to the benefit of and be enforceable by the
    Indemnitee's personal or legal representatives, executors, administrators,
    heirs, distributees, legatees and other successors.
 b. This Agreement is personal in nature and neither of the parties hereto
    shall, without the consent of the other, assign or delegate this Agreement
    or any rights or obligations hereunder except as expressly provided in
    Sections 15(a) and 15(b). Without limiting the generality or effect of the
    foregoing, Indemnitee's right to receive payments hereunder shall not be
    assignable, whether by pledge, creation of a security interest or otherwise,
    other than by a transfer by Indemnitee's will or by the laws of descent and
    distribution, and, in the event of any attempted assignment or transfer
    contrary to this Section 15(c), the Company shall have no liability to pay
    any amount so attempted to be assigned or transferred.

Notices.
For all purposes of this Agreement, all communications, including without
limitation notices, consents, requests or approvals, required or permitted to be
given hereunder shall be in writing and shall be deemed to have been duly given
when hand delivered or dispatched by electronic facsimile transmission (with
receipt thereof orally confirmed), or five business days after having been
mailed by United States registered or certified mail, return receipt requested,
postage prepaid or one business day after having been sent for next-day delivery
by a nationally recognized overnight courier service, addressed to the Company
(to the attention of the Secretary of the Company) and to Indemnitee at the
applicable address shown on the signature page hereto, or to such other address
as any party may have furnished to the other in writing and in accordance
herewith, except that notices of changes of address will be effective only upon
receipt.
Governing Law.
The validity, interpretation, construction and performance of this Agreement
shall be governed by and construed in accordance with the substantive laws of
the State of Delaware, without giving effect to the principles of conflict of
laws of such State. The Company and Indemnitee each hereby irrevocably consent
to the jurisdiction of the Chancery Court of the State of Delaware for all
purposes in connection with any action or proceeding which arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the Chancery Court of the State of Delaware.
Validity.
If any provision of this Agreement or the application of any provision hereof to
any person or circumstance is held invalid, unenforceable or otherwise illegal,
the remainder of this Agreement and the application of such provision to any
other person or circumstance shall not be affected, and the provision so held to
be invalid, unenforceable or otherwise illegal shall be reformed to the extent,
and only to the extent, necessary to make it enforceable, valid or legal. In the
event that any court or other adjudicative body shall decline to reform any
provision of this Agreement held to be invalid, unenforceable or otherwise
illegal as contemplated by the immediately preceding sentence, the parties
thereto shall take all such action as may be necessary or appropriate to replace
the provision so held to be invalid, unenforceable or otherwise illegal with one
or more alternative provisions that effectuate the purpose and intent of the
original provisions of this Agreement as fully as possible without being
invalid, unenforceable or otherwise illegal.
Miscellaneous.
No provision of this Agreement may be waived, modified or discharged unless such
waiver, modification or discharge is agreed to in writing signed by Indemnitee
and the Company. No waiver by either party hereto at any time of any breach by
the other party hereto or compliance with any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, expressed
or implied with respect to the subject matter hereof have been made by either
party that are not set forth expressly in this Agreement. References to Sections
are to references to Sections of this Agreement.
Legal Fees and Expenses.
It is the intent of the Company that Indemnitee not be required to incur legal
fees and or other Expenses associated with the interpretation, enforcement or
defense of Indemnitee's rights under this Agreement by litigation or otherwise
because the cost and expense thereof would substantially detract from the
benefits intended to be extended to Indemnitee hereunder. Accordingly, without
limiting the generality or effect of any other provision hereof, if it should
appear to Indemnitee that the Company has failed to comply with any of its
obligations under this Agreement or in the event that the Company or any other
person takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or proceeding
designed to deny, or to recover from, Indemnitee the benefits provided or
intended to be provided to Indemnitee hereunder, the Company irrevocably
authorizes Indemnitee from time to time to retain counsel of Indemnitee's
choice, at the expense of the Company as hereafter provided, to advise and
represent Indemnitee in connection with any such interpretation, enforcement or
defense, including without limitation the initiation or defense of any
litigation or other legal action, whether by or against the Company or any
director, officer, stockholder or other person affiliated with the Company, in
any jurisdiction. Notwithstanding any existing or prior attorney-client
relationship between the Company and such counsel, the Company irrevocably
consents to Indemnitee's entering into an attorney-client relationship with such
counsel, and in that connection the Company and Indemnitee agree that a
confidential relationship shall exist between Indemnitee and such counsel.
Without respect to whether Indemnitee prevails, in whole or in part, in
connection with any of the foregoing, the Company will pay and be solely
financially responsible for any and all attorneys' and related fees and expenses
incurred by Indemnitee in connection with any of the foregoing.
Certain Interpretive Matters.
Unless the context of this Agreement otherwise requires, (a) "it" or "its" or
words of any gender include each other gender, (b) words using the singular or
plural number also include the plural or singular number, respectively, (c) the
terms "hereof," "herein," "hereby" and derivative or similar words refer to this
entire Agreement, (d) the terms "Article," "Section," "Annex" or "Exhibit" refer
to the specified Article, Section, Annex or Exhibit of or to this Agreement,
(e) the terms "include," "includes" and "including" will be deemed to be
followed by the words "without limitation" (whether or not so expressed), and
(f) the word "or" is disjunctive but not exclusive. Whenever this Agreement
refers to a number of days, such number will refer to calendar days unless
business days are specified and whenever action must be taken (including the
giving of notice or the delivery of documents) under this Agreement during a
certain period of time or by a particular date that ends or occurs on a
non-business day, then such period or date will be extended until the
immediately following business day. As used herein, "business day" means any day
other than Saturday, Sunday or a United States federal holiday.
Counterparts.
This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original but all of which together shall constitute one and
the same agreement.

[Signatures Appear On Following Page]

IN WITNESS WHEREOF, Indemnitee has executed and the Company has caused its duly
authorized representative to execute this Agreement as of the date first above
written.

QUICKSILVER RESOURCES INC.

777 West Rosedale, Suite 300

Fort Worth, Texas 76104

 

By:

Name:

Title:

 

[INDEMNITEE]

[Address]

 



[Indemnitee]